PD-0097-15
                            PD-0097-15                                COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                   Transmitted 1/23/2015 11:00:32 AM
                                                                     Accepted 1/29/2015 10:46:03 AM
                             No._________________                                       ABEL ACOSTA
                                                                                                CLERK
                   IN THE COURT OF CRIMINAL APPEALS
                               OF TEXAS


NICHOLAS STEPHEN LLOYD,                   §
APPELLANT                                 §
                                          §                      January 29, 2015
V.                                        §
                                          §
THE STATE OF TEXAS,                       §
APPELLEE                                  §


        MOTION FOR EXTENSION OF TIME TO PETITION FOR
                   DISCRETIONARY REVIEW

       COMES NOW, The State of Texas, by and through the Criminal District

Attorney of Collin County, Greg Willis, and tenders, pursuant to Texas Rule of

Appellate Procedure 68.2(c), this motion for an extension of time to file petition

for discretionary review. In support of this motion, the State would show the

following:

                                         I.

       The Court below is the Fifth District Court of Appeals. The style and

number of the case below is Nicholas Stephen Lloyd v. State, No. 05-13-01004-

CR. The trial court is the 401st Judicial District Court of Collin County

                                         II.

       Appellant was convicted of felony driving while intoxicated and sentenced

to eight years’ confinement in the Texas Department of Criminal Justice. CR 78.

The trial court entered an affirmative finding of a deadly weapon.CR 78.
                                         III.

       On December 22, 2014, the Fifth District Court of Appeals reversed the

conviction and remanded the case for a new trial in a published opinion. The court

of appeals held that the warrantless blood draw pursuant to Section 724.012 of the

Transportation Code violated the Fourth Amendment pursuant to this Court’s

opinion in State v. Villareal, No. PD-0306 (Tex. Crim. App. Nov. 26, 2014). Lloyd

v. State, No. 05-13-01004-CR at *7 (Tex. App.—Dallas Dec. 22, 2014, no pet. h.).

The court of appeals also rejected the State’s exigent circumstances argument. Id.

No motion for rehearing was filed. Appellant has had bail set by the court of

appeals pursuant to article 44.04(h) of the Code of Criminal Procedure.

                                         IV.

       This Court’s decision in Villareal is not yet final. According to this Court’s

records, a motion for rehearing is pending. Moreover, this Court’s records reflect

that other cases involving the application of Missouri v. McNeeley, 133 S.Ct. 1552

(2013), in Texas are currently pending on discretionary review in this Court.

                                         V.

       The State has good cause to seek this extension. Undersigned counsel has

substantial management duties related to the Appellate Division of the Collin

County District Attorney’s Office, including assigning, editing, and reviewing

criminal appeals and post-conviction writs of habeas corpus as well as providing

trial support for the prosecutors litigating criminal cases in seven district courts

and six county courts at law. Counsel is also a special prosecutor in a death
penalty case currently pending on motion for new trial in Kaufman County, State

of Texas v. Eric Lyle Williams, No. 32021-422.



                                          VI.

        The petition for discretionary review was due to be filed January 21, 2015.

Tex. R. App. P. 68.2(a). This motion for extension is timely if filed on or before

February 5, 2015. Tex. R. App. P. 68.2(c). The State requests an extension of

thirty days in which to file its petition for discretionary review, until February 20,

2015.

        WHEREFORE, premises considered, the State respectfully requests that the

court grant an extension of time of thirty days for the State to file its brief petition

for discretionary review, until February 20, 2015.



                                                   Respectfully submitted,

                                                   Greg Willis
                                                   Criminal District Attorney

                                                   /s/ John R. Rolater, Jr.
                                                   John R. Rolater, Jr.
                                                   Assistant District Attorney
                                                   State Bar No. 00791565
                                                   2100 Bloomdale Rd., Ste. 200
                                                   McKinney, Texas 75071
                                                   (972) 548-4323
                                                   (214) 491-4860
                       CERTIFICATE OF SERVICE

      A true copy of this Motion has been electronically served on counsel for

appellant, Stephanie Hudson, at smhudson@gmail.com, on this the 23rd day of

January, 2015.


                                             /s/ John R. Rolater, Jr.
                                             John R. Rolater, Jr.